Exhibit 10.1

QUOTIENT TECHNOLOGY INC.

 

2013 EMPLOYEE STOCK PURCHASE PLAN

 

 

 

(Amended and Restated, Approved April 25, 2017)



 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

1.

Establishment, Purpose and Term of Plan

1

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Term of Plan

1

2.

Definitions and Construction

1

 

2.1

Definitions

1

 

2.2

Construction

6

3.

Administration

6

 

3.1

Administration by the Committee

6

 

3.2

Authority of Officers

6

 

3.3

Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S. Employees

6

 

3.4

Power to Establish Separate Offerings with Varying Terms

6

 

3.5

Policies and Procedures Established by the Company

7

 

3.6

Indemnification

7

4.

Shares Subject to Plan

8

 

4.1

Maximum Number of Shares Issuable

8

 

4.2

Annual Increase in Maximum Number of Shares Issuable

8

 

4.3

Adjustments for Changes in Capital Structure

8

5.

Eligibility

9

 

5.1

Employees Eligible to Participate

9

 

5.2

Exclusion of Certain Stockholders

9

 

5.3

Determination by Company

9

6.

Offerings

10

7.

Participation in the Plan

10

 

7.1

Initial Participation

10

 

7.2

Continued Participation

10

8.

Right to Purchase Shares

11

 

8.1

Grant of Purchase Right

11

 

8.2

Calendar Year Purchase Limitation

11

i

 

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

9.

Purchase Price

11

10.

Accumulation of Purchase Price through Payroll Deduction

12

 

10.1

Amount of Payroll Deductions

12

 

10.2

Commencement of Payroll Deductions

12

 

10.3

Election to Decrease or Stop Payroll Deductions

12

 

10.4

Administrative Suspension of Payroll Deductions

12

 

10.5

Participant Accounts

13

 

10.6

No Interest Paid

13

11.

Purchase of Shares

13

 

11.1

Exercise of Purchase Right

13

 

11.2

Pro Rata Allocation of Shares

14

 

11.3

Delivery of Title to Shares

14

 

11.4

Return of Plan Account Balance

14

 

11.5

Tax Withholding

14

 

11.6

Expiration of Purchase Right

15

 

11.7

Provision of Reports and Stockholder Information to Participants

15

12.

Withdrawal from Plan

15

 

12.1

Voluntary Withdrawal from the Plan

15

 

12.2

Return of Plan Account Balance

15

13.

Termination of Employment or Eligibility

16

14.

Effect of Change in Control on Purchase Rights

16

15.

Nontransferability of Purchase Rights

16

16.

Compliance with  Applicable Law

16

17.

Rights as a Stockholder and Employee

17

18.

Notification of Disposition of Shares

17

19.

Legends

17

20.

Designation of Beneficiary

18

 

20.1

Designation Procedure

18

 

20.2

Absence of Beneficiary Designation

18

21.

Notices

18

ii

 

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

22.

Amendment or Termination of the Plan

18

23.

No Representations with Respect to Tax Qualification

19

24.

Choice of Law

19

 

iii

 

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

 

--------------------------------------------------------------------------------

 

QUOTIENT TECHNOLOGY INC.

 

2013 EMPLOYEE STOCK PURCHASE PLAN

1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1Establishment.  The Quotient Technology Inc. 2013 Employee Stock Purchase
Plan (formerly known as the Coupons.com Incorporated 2013 Employee Stock
Purchase Plan) was established effective as of the effective date of the initial
registration by the Company of its Stock under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Effective Date”).

1.2Purpose.  The purpose of the Plan is to advance the interests of the Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group.  The Plan provides Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of
Stock.  The Plan is comprised of the Section 423 Plan and the Non-423 Plan.  The
Company intends that the Section 423 Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments or replacements of
such section), and the Section 423 Plan shall be so construed.  The Non-423
Plan, which is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code, is intended to provide Eligible Employees
employed by Participating Companies outside the United States with an
opportunity to purchase shares of Stock.

1.3Term of Plan.  The Plan shall continue in effect until its termination by the
Committee.

2.DEFINITIONS AND CONSTRUCTION.

2.1Definitions.  Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition
herein.  Whenever used herein, the following terms shall have their respective
meanings set forth below:

(a)“Board” means the Board of Directors of the Company.

(b)“Change in Control” means the occurrence of any one or a combination of the
following:

(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total Fair Market Value or total combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (B) any
acquisition directly from the Company, including,

1

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

without limitation, pursuant to or in connection with a public offering of
securities, (C) any acquisition by the Company, (D) any acquisition by a trustee
or other fiduciary under an employee benefit plan of a Participating Company or
(E) any acquisition by an entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the voting securities of the Company; or

(ii)an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(r)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

(iii)a date specified by the Committee following approval by the stockholders of
a plan of complete liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(b) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(b) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

(c)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(d)“Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board.  If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(e)“Company” means Quotient Technology Inc., a Delaware corporation, or any
successor corporation thereto.

(f)“Compensation” means, with respect to any Offering Period, regular base wages
or salary, overtime payments, shift premiums and payments for paid time off,
calculated before deduction of (i) any income or employment tax withholdings or
(ii) any amounts deferred pursuant to Section 401(k) or Section 125 of the
Code.  Compensation shall be limited to such amounts actually payable in cash or
deferred during the Offering Period.  Compensation shall not include (i) sign-on
bonuses, annual or other incentive bonuses, commissions, profit-sharing
distributions or other incentive-type payments, (ii) any contributions

2

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

made by a Participating Company on the Participant’s behalf to any employee
benefit or welfare plan now or hereafter established (other than amounts
deferred pursuant to Section 401(k) or Section 125 of the Code), (iii) payments
in lieu of notice, payments pursuant to a severance agreement, termination pay,
moving allowances, relocation payments, or (iv) any amounts directly or
indirectly paid pursuant to the Plan or any other stock purchase, stock option
or other stock-based compensation plan, or any other compensation not expressly
included by this Section.

(g)“Eligible Employee” means an Employee who meets the requirements set forth in
Section 5 for eligibility to participate in the Plan.

(h)“Employee” means a person treated as an employee of a Participating Company,
and, with respect to the Section 423 Plan, a person who is an employee for
purposes of Section 423 of the Code.  A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating
Company.  For purposes of the Section 423 Plan, an individual shall not be
deemed to have ceased to be an Employee while on any military leave, sick leave,
or other bona fide leave of absence approved by the Company of ninety (90) days
or less.  For purposes of the Section 423 Plan, if an individual’s leave of
absence exceeds ninety (90) days, the individual shall be deemed to have ceased
to be an Employee on the ninety-first (91st) day of such leave unless the
individual’s right to reemployment with the Participating Company Group is
guaranteed either by statute or by contract.  The foregoing rules regarding
leaves of absence shall apply equally for purposes of the Non-423 Plan, except
as otherwise required by applicable Local Law.

(i)“Fair Market Value” means, as of any date:

(i)If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the closing price of a share of Stock
as quoted on the national or regional securities exchange or quotation system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date does not fall on a day on which the Stock has traded on such securities
exchange or quotation system, the date on which the Fair Market Value is
established shall be the last day on which the Stock was so traded or quoted
prior to the relevant date, or such other appropriate day as determined by the
Committee, in its discretion.

(ii)If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Committee.

(j)“Incumbent Director” means a director who either (i) is a member of the Board
as of the Effective Date or (ii) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

(k)“Local Law” means the applicable laws of the non-United States jurisdiction
governing the participation in the Plan of an Eligible Employee.

3

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

(l)“Non-423 Plan” means that component of the Plan which is not intended to be
an “employee stock purchase plan” under Section 423 of the Code.

(m)“Non-United States Offering” means either a separate Offering under the
Section 423 Plan or an Offering under the Non-423 Plan covering, in either case,
Eligible Employees of one or more Participating Companies whose Eligible
Employees are subject to a prohibition under Local Law on payroll deductions, as
described in Section 11.1(b).

(n)“Offering” means an offering of Stock pursuant to the Plan, as provided in
Section 6.

(o)“Offering Date” means, for any Offering Period, the first day of such
Offering Period.

(p)“Offering Period” means a period, established by the Committee in accordance
with Section 6, during which an Offering is outstanding.

(q)“Officer” means any person designated by the Board as an officer of the
Company.

(r)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company:  (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(s)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(t)“Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

(u)“Participating Company” means the Company and any Parent Corporation or
Subsidiary Corporation designated by the Committee as a corporation the
Employees of which may, if Eligible Employees, participate in the Plan.  The
Committee shall have the discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.  The
Committee shall designate from time to time and set forth in Appendix A to this
Plan those Participating Companies whose Eligible Employees may participate in
the Section 423 Plan and those Participating Companies whose Eligible Employees
may participate in the Non-423 Plan.

(v)“Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

4

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

(w)“Plan” means this 2013 Employee Stock Purchase Plan of the Company, as
amended from time to time, comprised of the Section 423 Plan and the Non-423
Plan.

(x)“Purchase Date” means, for any Offering Period, the last day of such Offering
Period, or, if so determined by the Committee, the last day of each Purchase
Period occurring within such Offering Period.

(y)“Purchase Period” means a period, established by the Committee in accordance
with Section 6, included within an Offering Period and on the final date of
which outstanding Purchase Rights are exercised.

(z)“Purchase Price” means the price at which a share of Stock may be purchased
under the Plan, as determined in accordance with Section 9.

(aa)“Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding.  Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.

(bb)“Registration Date” means the effective date of the registration on Form S-8
of shares of Stock issuable pursuant to the Plan.

(cc)“Section 423 Plan” means that component of the Plan which is intended to be
an “employee stock purchase plan” under Section 423 of the Code.

(dd)“Securities Act” means the Securities Act of 1933, as amended.

(ee)“Stock” means the Common Stock of the Company, as adjusted from time to time
in accordance with Section 4.3.

(ff)“Subscription Agreement” means a written or electronic agreement, in such
form as is specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11.1(b).

(gg)“Subscription Date” means the last business day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.

(hh)“Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

2.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall

5

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

include the singular.  Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.

3.ADMINISTRATION.

3.1Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan, of any form of
agreement or other document employed by the Company in the administration of the
Plan, or of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith.  Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering under the
Section 423 Plan shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or any agreement thereunder (other than determining
questions of interpretation pursuant to the second sentence of this Section 3.1)
shall be final, binding and conclusive upon all persons having an interest
therein.  All expenses incurred in connection with the administration of the
Plan shall be paid by the Company.

3.2Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election that is the responsibility of or that is allocated to the Company
herein, provided that the Officer has apparent authority with respect to such
matter, right, obligation, determination or election.

3.3Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S.
Employees.  The Committee shall have the power, in its discretion, to adopt one
or more sub-plans of the Plan as the Committee deems necessary or desirable to
comply with the laws or regulations, tax policy, accounting principles or custom
of foreign jurisdictions applicable to employees of a subsidiary business entity
of the Company, provided that any such sub-plan shall be within the scope of the
Non-423 Plan.  Any of the provisions of any such sub-plan may supersede the
provisions of this Plan, other than Section 4.  Except as superseded by the
provisions of a sub-plan, the provisions of this Plan shall govern such
sub-plan.  Alternatively and in order to comply with the laws of a foreign
jurisdiction, the Committee shall have the power, in its discretion, to grant
Purchase Rights in an Offering under the Section 423 Plan to citizens or
residents of a non-U.S. jurisdiction (without regard to whether they are also
citizens of the United States or resident aliens) that provide terms which are
less favorable than the terms of Purchase Rights granted under the same Offering
to Employees resident in the United States.

3.4Power to Establish Separate Offerings with Varying Terms.  The Committee
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offerings having different terms and conditions and to designate the
Participating Company or Companies that may participate in a particular
Offering, provided that each Offering under the Section 423 Plan shall
individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all Participants granted Purchase Rights
pursuant to such Offering shall have the same rights and privileges within the
meaning of such section.

3.5Policies and Procedures Established by the Company.  Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company

6

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

may, from time to time, consistent with the Plan, and with the requirements of
Section 423 of the Code in the case of the Section 423 Plan, establish, change
or terminate such rules, guidelines, policies, procedures, limitations, or
adjustments as deemed advisable by the Company, in its discretion, for the
proper administration of the Plan, including, without limitation, (a) a minimum
payroll deduction amount required for participation in an Offering, (b) a
limitation on the frequency or number of changes permitted in the rate of
payroll deduction during an Offering, (c) an exchange ratio applicable to
amounts withheld or paid in a currency other than United States dollars, (d) a
payroll deduction greater than or less than the amount designated by a
Participant in order to adjust for the Company’s delay or mistake in processing
a Subscription Agreement or in otherwise effecting a Participant’s election
under the Plan or as advisable to comply with the requirements of Section 423 of
the Code, and (e) determination of the date and manner by which the Fair Market
Value of a share of Stock is determined for purposes of administration of the
Plan.  All such actions by the Company with respect to the Section 423 Plan
shall be taken consistent with the requirements under Section 423(b)(5) of the
Code that all Participants granted Purchase Rights pursuant to an Offering shall
have the same rights and privileges within the meaning of such section, except
as otherwise permitted by Section 3.3 and the regulations under Section 423 of
the Code.

3.6Indemnification.  In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, to the extent permitted by applicable law,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

4.SHARES SUBJECT TO PLAN.

4.1Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan and the Section 423 Plan shall be one million two
hundred thousand (1,200,000), and the maximum aggregate number of shares of
Stock that may be issued under the Non-423 Plan shall be one million two hundred
thousand (1,200,000), less the aggregate number of shares of Stock issued under
the Section 423 Plan.  Shares issued under the Plan shall consist of authorized
but unissued or reacquired shares of Stock, or any combination thereof.  If an
outstanding Purchase Right for any reason expires or is terminated or canceled,
the shares of

7

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

Stock allocable to the unexercised portion of that Purchase Right shall again be
available for issuance under the Plan.1

4.2Annual Increase in Maximum Number of Shares Issuable.  Subject to adjustment
as provided in Section 4.3, the maximum aggregate number of shares of Stock that
may be issued under the Plan and the Section 423 Plan as set forth in
Section 4.2 shall be cumulatively increased automatically on January 1, 2015 and
on each subsequent January 1, through and including January 1, 2023, by a number
of shares (the “Annual Increase”) equal to the smallest of (a) five-tenths of
one percent (0.5%) of the number of shares of Common Stock of the Company issued
and outstanding on the immediately preceding December 31, (b) four hundred
thousand (400,000 shares), or (c) an amount determined by the Board.

4.3Adjustments for Changes in Capital Structure.  Subject to any required action
by the stockholders of the Company and the requirements of Section 424 of the
Code to the extent applicable, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan,
the Annual Increase, any limit on the number of shares which may be purchased by
any Participant during an Offering Period or Purchase Period (as described in
Sections 8.1 and 8.2), the number of shares subject to each Purchase Right, and
in the Purchase Price in order to prevent dilution or enlargement of
Participants’ rights under the Plan.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
“New Shares”), the Committee may unilaterally amend the outstanding Purchase
Rights to provide that such Purchase Rights are for New Shares.  In the event of
any such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner as determined by the Committee, in its discretion.  Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Purchase Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Purchase Right.  The adjustments determined by the Committee pursuant to
this Section 4.3 shall be final, binding and conclusive.

5.ELIGIBILITY.

5.1Employees Eligible to Participate.  Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except the following:

 

1 

The share numbers in Sections 4.1 and 4.2 reflect the one for 2.5 share reverse
split effected in connection with the Company’s initial public offering.

8

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

(a)Any Employee who is customarily employed by the Participating Company Group
for twenty (20) hours or less per week; or

(b)Any Employee who is customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year.

An Eligible Employee shall be eligible to participate in the Section 423 Plan or
the Non-423 Plan in accordance with the designation in Appendix A of the
Participating Company by which such Employee is employed as either a Section 423
Plan Participating Company or a Non-423 Plan Participating
Company.  Notwithstanding the foregoing, Employees of a Participating Company
designated in Appendix A as a Section 423 Plan Participating Company who are
citizens or residents of a non-United States jurisdiction (without regard to
whether they are also citizens of the United States or resident aliens) may be
excluded from participation in the Section 423 Plan or an Offering thereunder if
either (i) the grant of a Purchase Right under the Section 423 Plan or Offering
to a citizen or resident of the foreign jurisdiction is prohibited under the
Local Law of such jurisdiction or (ii) compliance with the Local Law of such
jurisdiction would cause the Section 423 Plan or Offering to violate the
requirements of Section 423 of the Code.  For purposes of participation in the
Non-423 Plan, Eligible Employees shall include any other Employees of the
applicable Non‑423 Plan Participating Company to the extent that applicable
Local Law requires participation in the Plan to be extended to such Employees,
as determined by the Company.

5.2Exclusion of Certain Stockholders.  Notwithstanding any provision of the Plan
to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Section 423 Plan if, immediately after such
grant, the Employee would own, or hold options to purchase, stock of the Company
or of any Parent Corporation or Subsidiary Corporation possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of such corporation, as determined in accordance with Section 423(b)(3) of the
Code.  For purposes of this Section 5.2, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of such Employee.

5.3Determination by Company.  The Company shall determine in good faith and in
the exercise of its discretion whether an individual has become or has ceased to
be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be.  For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

6.OFFERINGS.

The Plan shall be implemented by sequential Offerings of approximately six (6)
months’ duration or such other duration as the Committee shall
determine.  Offering Periods shall commence on trading days occurring on or
about May 16 and November 16 of each year and shall end on trading days
occurring on or about the next November 15 and May 15, respectively, occurring
thereafter.  Notwithstanding the foregoing, the Committee may establish
additional or alternative concurrent, sequential or overlapping Offering
Periods, a different duration for one or more Offering Periods or different
commencing or ending dates for such

9

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

Offering Periods; provided, however, that no Offering Period may have a duration
exceeding twenty-seven (27) months.  If the Committee shall so determine in its
discretion, each Offering Period may consist of two (2) or more consecutive
Purchase Periods having such duration as the Committee shall specify, and the
last day of each such Purchase Period shall be a Purchase Date.  If the first or
last day of an Offering Period or a Purchase Period is not a day on which the
principal stock exchange or quotation system on which the Stock is then listed
is open for trading, the Company shall specify the trading day that will be
deemed the first or last day, as the case may be, of the Offering Period or
Purchase Period.

7.PARTICIPATION IN THE PLAN.

7.1Initial Participation.

(a)Generally.  An Eligible Employee may become a Participant in an Offering
Period by delivering a properly completed written or electronic Subscription
Agreement to the Company office or representative designated by the Company
(including a third-party administrator designated by the Company) not later than
the close of business on the Subscription Date established by the Company for
that Offering Period.  An Eligible Employee who does not deliver a properly
completed Subscription Agreement in the manner permitted or required on or
before the Subscription Date for an Offering Period shall not participate in the
Plan for that Offering Period or for any subsequent Offering Period unless the
Eligible Employee subsequently delivers a properly completed Subscription
Agreement to the appropriate Company office or representative on or before the
Subscription Date for such subsequent Offering Period.  An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.

7.2Continued Participation.

(a)Generally.  A Participant shall automatically participate in the next
Offering Period commencing immediately after the final Purchase Date of each
Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1, or (b) terminated employment or otherwise ceased to be an Eligible
Employee as provided in Section 13.  A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan.  However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1(a) if the
Participant desires to change any of the elections contained in the
Participant’s then effective Subscription Agreement.

8.RIGHT TO PURCHASE SHARES.

8.1Grant of Purchase Right.  Except as otherwise provided below, on the Offering
Date of each Offering Period, each Participant in such Offering Period shall be
granted automatically a Purchase Right consisting of an option to purchase a
number of whole shares of Stock determined by dividing (a) the total amount of
the Participant’s payroll deductions accumulated in the Participant’s Plan
account during the Offering Period and not previously

10

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

applied toward the purchase of Stock by (b) the Purchase Price; provided that in
no event will a Participant be permitted to purchase during each Offering more
than 1,250 shares of Stock (subject to any adjustment pursuant to
Section  4.3).  The Committee may, in its discretion and prior to the Offering
Date of any Offering Period, (i) change the method of, or any of the factors in,
determining the number of shares of Stock subject to Purchase Rights to be
granted on such Offering Date, or (ii) specify a maximum aggregate number of
shares that may be purchased by all Participants in an Offering or on any
Purchase Date within an Offering Period.  No Purchase Right shall be granted on
an Offering Date to any person who is not, on such Offering Date, an Eligible
Employee.  

8.2Calendar Year Purchase Limitation.  Notwithstanding any provision of the Plan
to the contrary, no Participant (whether participating in the Section 423 Plan
or the Non-423 Plan) shall be granted a Purchase Right which permits his or her
right to purchase shares of Stock under the Plan to accrue at a rate which, when
aggregated with such Participant’s rights to purchase shares under all other
employee stock purchase plans of a Participating Company intended to meet the
requirements of Section 423 of the Code, exceeds Twenty-Five Thousand Dollars
($25,000) in Fair Market Value (or such other limit, if any, as may be imposed
by the Code) for each calendar year in which such Purchase Right is outstanding
at any time.  For purposes of the preceding sentence, the Fair Market Value of
shares purchased during a given Offering Period shall be determined as of the
Offering Date for such Offering Period.  The limitation described in this
Section shall be applied in conformance with Section 423(b)(8) of the Code or
any successor thereto and the regulations thereunder.

9.PURCHASE PRICE.

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty‑five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.  Subject to adjustment as provided by the Plan and unless otherwise
provided by the Committee, the Purchase Price for each Offering Period shall be
eighty‑five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period or (b) the Fair Market
Value of a share of Stock on the Purchase Date.

10.ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.

Except as provided in Section 11.1(b) with respect to a Non-United States
Offering or except as otherwise provided by the Committee in connection with an
Offering under the Non-423 Plan, shares of Stock acquired pursuant to the
exercise of all or any portion of a Purchase Right may be paid for only by means
of payroll deductions from the Participant’s Compensation accumulated during the
Offering Period for which such Purchase Right was granted, subject to the
following:

10.1Amount of Payroll Deductions.  Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement.  The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each pay day
during an Offering Period in whole percentages of not less than one

11

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

percent (1%) (except as a result of an election pursuant to Section 10.3 to stop
payroll deductions effective following the first pay day during an Offering) or
more than fifteen percent (15%).  The Committee may change the foregoing limits
on payroll deductions effective as of any Offering Date.

10.2Commencement of Payroll Deductions.  Payroll deductions shall commence on
the first pay day following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.

10.3Election to Decrease or Stop Payroll Deductions.  During an Offering Period,
a Participant may elect to decrease the rate of or to stop deductions from his
or her Compensation by delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) an amended Subscription Agreement authorizing such change on or
before the “Change Notice Date.”  The “Change Notice Date” shall be a date prior
to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants.  A Participant who elects, effective following the first pay day
of an Offering Period, to decrease the rate of his or her payroll deductions to
zero percent (0%) shall nevertheless remain a Participant in such Offering
Period unless the Participant withdraws from the Plan as provided in Section 12.

10.4Administrative Suspension of Payroll Deductions.  The Company may, in its
discretion, suspend a Participant’s payroll deductions under the Plan as the
Company deems advisable to avoid accumulating payroll deductions in excess of
the amount that could reasonably be anticipated to purchase the maximum number
of shares of Stock permitted (a) under the Participant’s Purchase Right, or
(b) during a calendar year under the limit set forth in Section 8.2.  Unless the
Participant has either withdrawn from the Plan as provided in Section 12.1 or
has ceased to be an Eligible Employee, suspended payroll deductions shall be
resumed at the rate specified in the Participant’s then effective Subscription
Agreement either (i) at the beginning of the next Offering Period if the reason
for suspension was clause (a) in the preceding sentence, or (ii) at the
beginning of the next Offering Period having a first Purchase Date that falls
within the subsequent calendar year if the reason for suspension was clause (b)
in the preceding sentence.

10.5Participant Accounts.  Individual bookkeeping accounts shall be maintained
for each Participant.  All payroll deductions from a Participant’s Compensation
(and other amounts received from a non-United States Participant pursuant to
Section 11.1(b) or pursuant to an Offering under the Non-423 Plan) shall be
credited to such Participant’s Plan account and shall be deposited with the
general funds of the Company (except as otherwise required by Local Law in
connecting with an Offering under the Non-423 Plan).  All such amounts received
or held by the Company may be used by the Company for any corporate purpose.

10.6No Interest Paid.  Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account (except as otherwise required by Local Law in
connection with an Offering under the Non-423 Plan).

12

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

11.PURCHASE OF SHARES.

11.1Exercise of Purchase Right.

(a)Generally.  Except as provided in Section 11(b), on each Purchase Date of an
Offering Period, each Participant who has not withdrawn from the Plan and whose
participation in the Offering has not otherwise terminated before such Purchase
Date shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right the number of whole shares of Stock determined by dividing (a)
the total amount of the Participant’s payroll deductions accumulated in the
Participant’s Plan account during the Offering Period and not previously applied
toward the purchase of Stock by (b) the Purchase Price.  However, in no event
shall the number of shares purchased by the Participant during an Offering
Period exceed the number of shares subject to the Participant’s Purchase
Right.  No shares of Stock shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated
before such Purchase Date.

(b)Purchase by Non-United States Participants for Whom Payroll Deductions Are
Prohibited by Applicable Law.  Notwithstanding Section 11.1(a), where payroll
deductions on behalf of Participants who are citizens or residents of countries
other than the United States (without regard to whether they are also citizens
of the United States or resident aliens) are prohibited by applicable Local Law,
the Committee may establish a separate Offering (a “Non-United States Offering”)
covering all Eligible Employees of one or more Participating Companies subject
to such prohibition on payroll deductions.  The Non-United States Offering shall
provide another method for payment of the Purchase Price with such terms and
conditions as shall be administratively convenient and comply with applicable
Local Law.  On each Purchase Date of the Offering Period applicable to a
Non-United States Offering, each Participant who has not withdrawn from the Plan
and whose participation in such Offering Period has not otherwise terminated
before such Purchase Date shall automatically acquire pursuant to the exercise
of the Participant’s Purchase Right a number of whole shares of Stock determined
in accordance with Section 11.1(a) to the extent of the total amount of the
Participant’s Plan account balance accumulated during the Offering Period in
accordance with the method established by the Committee and not previously
applied toward the purchase of Stock.  However, in no event shall the number of
shares purchased by a Participant during such Offering Period exceed the number
of shares subject to the Participant’s Purchase Right.  The Company shall refund
to a Participant in a Non-United States Offering in accordance with Section 11.4
any excess Purchase Price payment received from such Participant.

11.2Pro Rata Allocation of Shares.  If the number of shares of Stock which might
be purchased by all Participants on a Purchase Date exceeds the number of shares
of Stock remaining available for issuance under the Plan or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8.1, the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable.  Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.

11.3Delivery of Title to Shares.  Subject to any governing rules or regulations,
as soon as practicable after each Purchase Date, the Company shall issue or
cause to be issued to or for the benefit of each Participant the shares of Stock
acquired by the Participant

13

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

on such Purchase Date by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

11.4Return of Plan Account Balance.  Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date.  However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.

11.5Tax Withholding.  At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the federal, state, local and foreign taxes (including
social insurance), if any, required to be withheld by any Participating Company
upon exercise of the Purchase Right or upon such disposition of shares,
respectively.  A Participating Company may, but shall not be obligated to,
withhold from the Participant’s compensation the amount necessary to meet such
withholding obligations.  The Company or any other Participating Company shall
have the right to take such other action as it determines to be necessary or
advisable to satisfy withholding obligations for such taxes.

11.6Expiration of Purchase Right.  Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of the Offering Period.

11.7Provision of Reports and Stockholder Information to Participants.  Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4.  The report
required by this Section may be delivered or made available in such form and by
such means, including by electronic transmission, as the Company may
determine.  In addition, each Participant shall be provided information
concerning the Company equivalent to that information provided generally to the
Company’s common stockholders.

12.WITHDRAWAL FROM PLAN.

12.1Voluntary Withdrawal from the Plan.  A Participant may withdraw from the
Plan by signing and delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) a written or electronic notice of withdrawal on a form provided by
the Company for this purpose.  Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, that if a Participant
withdraws from the Plan after a Purchase Date, the withdrawal shall not affect
shares of Stock acquired by the Participant on such Purchase Date.  A
Participant who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the

14

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and
7.1.  The Company may impose, from time to time, a requirement that the notice
of withdrawal from the Plan be on file with the Company office or representative
designated by the Company for a reasonable period prior to the effectiveness of
the Participant’s withdrawal.

12.2Return of Plan Account Balance.  Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Section 12.1, the Participant’s accumulated Plan
account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest (except as otherwise required by
Local Law in connection with an Offering under the Non-423 Plan), and the
Participant’s interest in the Plan and the Offering shall terminate.  Such
amounts to be refunded in accordance with this Section may not be applied to any
other Offering under the Plan.

13.TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately.  In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned pursuant to this
Section 13 (except as otherwise required by Local Law in connection with an
Offering under the Non-423 Plan).  A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by satisfying
the requirements of Sections 5 and 7.1.

14.EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock.  If the Acquiring Corporation elects not to assume,
continue or substitute for the outstanding Purchase Rights, the Purchase Date of
the then current Offering Period shall be accelerated to a date before the date
of the Change in Control specified by the Committee, but the number of shares of
Stock subject to outstanding Purchase Rights shall not be adjusted.  All
Purchase Rights which are neither assumed or continued by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.

15.NONTRANSFERABILITY OF PURCHASE RIGHTS.

Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent

15

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

and distribution.  (A beneficiary designation pursuant to Section 20 shall not
be treated as a disposition for this purpose.)  Any such attempted assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw from the Plan as provided
in Section 12.1.  A Purchase Right shall be exercisable during the lifetime of
the Participant only by the Participant.

16.COMPLIANCE WITH  APPLICABLE LAW.

The issuance of shares of Stock or other property under the Plan shall be
subject to compliance with all applicable requirements of federal, state and
foreign securities law and other applicable laws, rules and regulations, and
approvals by government agencies as may be required or as the Company deems
necessary or advisable.  A Purchase Right may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed.  In addition, no Purchase Right may be exercised unless
(a) a registration statement under the Securities Act shall at the time of
exercise of the Purchase Right be in effect with respect to the shares issuable
upon exercise of the Purchase Right, or (b) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Purchase Right may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

17.RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.3.  Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of any
Participating Company to terminate the Participant’s employment at any time.

18.NOTIFICATION OF DISPOSITION OF SHARES.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right.  The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right.  The Company may direct that the certificates evidencing
shares

16

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

of Stock acquired by exercise of a Purchase Right refer to such requirement to
give prompt notice of disposition.

19.LEGENDS.

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN
THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

20.DESIGNATION OF BENEFICIARY.

20.1Designation Procedure.  Subject to applicable Local Law and procedures, a
Participant may file a written designation of a beneficiary who is to receive
(a) shares and cash, if any, from the Participant’s Plan account if the
Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash, or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right.  If a married Participant designates a beneficiary other than
the Participant’s spouse, the effectiveness of such designation may be subject
to the consent of the Participant’s spouse.  A Participant may change his or her
beneficiary designation at any time by written notice to the Company.

20.2Absence of Beneficiary Designation.  If a Participant dies without an
effective designation pursuant to Section 20.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.

21.NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

17

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

22.AMENDMENT OR TERMINATION OF THE PLAN.

The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Section 423 Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to comply with any applicable law, regulation or
rule.  In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are
then authorized for issuance under the Plan or would change the definition of
the corporations that may be designated by the Committee as Participating
Companies.  Notwithstanding the foregoing, in the event that the Committee
determines that continuation of the Plan or an Offering would result in
unfavorable financial accounting consequences to the Company, the Committee may,
in its discretion and without the consent of any Participant, including with
respect to an Offering Period then in progress: (i) terminate the Plan or any
Offering Period, (ii) accelerate the Purchase Date of any Offering Period,
(iii) reduce the discount or the method of determining the Purchase Price in any
Offering Period (e.g., by determining the Purchase Price solely on the basis of
the Fair Market Value on the Purchase Date), (iv) reduce the maximum number of
shares of Stock that may be purchased in any Offering Period, or (v) take any
combination of the foregoing actions.

23.NO REPRESENTATIONS WITH RESPECT TO TAX QUALIFICATION.

Although the Company may endeavor to (a) qualify Purchase Rights for favorable
tax treatment under the laws of the United States or jurisdictions outside of
the United States (e.g., options granted under Section 423 of the Code) or
(b) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment, anything to
the contrary in this Plan.  The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.

24.CHOICE OF LAW.

Except to the extent governed by applicable federal law, the validity,
interpretation, construction and performance of the Plan and each Subscription
Agreement shall be governed by the laws of the State of California, without
regard to its conflict of law rules.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Quotient Technology Inc. 2013 Employee Stock Purchase
Plan as amended by the Committee on April 25, 2017.

 

 

 

 

 

     /s/ Connie L, Chen

 

Connie L. Chen, Secretary

 

 

 

18

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

--------------------------------------------------------------------------------

 

APPENDIX A

 

 

Participating Companies in Section 423 Plan

 

Quotient Technology Inc.

 

 

 

Participating Companies in Non-423 Plan

 

Quotient Technology India Private Limited (f/k/a Coupons.com Private India
Limited)

19

Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17)

 